Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 1 of 15




                      EXHIBIT S
         December 18, 2018 Email Exchange between
             Ronald Green and Christopher Austin
            Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 2 of 15


  From:    F. Christopher Austin caustin@weidemiller.com
Subject:   Re: FCA-w-0822-SWITCH.30L - Interim Status Report
   Date:   December 18, 2018 at 4:17 PM
     To:   Ron Green rdg@randazza.com
    Cc:    Brianna Show bshow@weidemiller.com, Tenny Fauver tjf@randazza.com, Marc Randazza mjr@randazza.com, Alex Shepard
           ajs@randazza.com

     Ron:

     We are still on track. I just have not had as much time as expected, since I returned late yesterday from a visit with my son in Idaho.

     I’ve got a call into Epiq, but no response. In order to expedite things, I would like some latitude to potentially use a different provider agreed to by
     all. Switch is not opposed to other reputable providers. One they have heard good reports on is Open Text. They seem fairly sizable as well. Have
     you heard of them? Or others your client would be okay with?

     I’ll look into this more tomorrow. I know you are out but I assume you will still have email, and I’ll see if I can set something up that works for you.

     Chris Austin
     Sent from my iPad

     On Dec 18, 2018, at 4:01 PM, Ron Green <rdg@randazza.com> wrote:

       Dear Chris:

       I presume that we are not speaking with Epiq today. It is my last day in the office until after Christmas, and I believe that you told me you were
       out of the office after today as well. I do request that you provide me some indication regarding where you guys stand. Is your client still
       interested in informal eDiscovery, or should I let MTech know that we need to start engaging in standard discovery and looking for an expert? As
       you know, our expert disclosure deadline is February 5, 2019. If we do not start moving forward with Epiq very soon, I will need to start working
       on expert discovery as soon as I return from the holidays.

       Thanks.

       ________________________________________________________

       Ronald D. Green* | Randazza Legal Group, PLLC
       2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
       Tel: 702-420-2001 | Email: rdg@randazza.com

       ________________________________________________________

       * Licensed to practice law in Nevada.


           On Dec 17, 2018, at 3:25 PM, Ron Green <rdg@randazza.com> wrote:

           Are we speaking with Epiq tomorrow?

           ________________________________________________________

           Ronald D. Green* | Randazza Legal Group, PLLC
           2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
           Tel: 702-420-2001 | Email: rdg@randazza.com

           ________________________________________________________

           * Licensed to practice law in Nevada.


            On Dec 13, 2018, at 3:23 PM, F. Christopher Austin <caustin@weidemiller.com> wrote:


            Ron:

            I’ll try to set something up for Tuesday.

            F. Christopher Austin
            Weide & Miller, Ltd.
            10655 Park Run Drive
            Suite 100
            Las Vegas NV 89144
            702.610.9094 Mobile
            702.382.4804 Office
            702.382.4805 Fax
            caustin@weidemiller.com | www.weidemiller.com
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 3 of 15


This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under applicable law. If you are
not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient, you are hereby notified that any unauthorized use,
dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by telephone
(702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or
written tax advice contained herein (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor
used to promote, recommend or market any tax-related matter addressed herein.


From: Ron Green <rdg@randazza.com>
Sent: Thursday, December 13, 2018 3:14 PM
To: F. Christopher AusMn <causMn@weidemiller.com>
Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc Randazza
<mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

Alright. As a reminder, I am only in the oﬃce Monday and Tuesday next week. I will be on a plane for the majority
of Wednesday. I have limited availability Thursday and Friday because I will mostly be doing stuﬀ with my family.
________________________________________________________
Ronald D. Green* | Randazza Legal Group, PLLC
2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Tel: 702-420-2001 | Email: rdg@randazza.com
________________________________________________________
* Licensed to practice law in Nevada.



          On Dec 13, 2018, at 3:05 PM, F. Christopher AusMn <causMn@weidemiller.com> wrote:

          We are, but it will have to be next week. This one got ahead of me.

          F. Christopher Austin
          Weide & Miller, Ltd.
          10655 Park Run Drive
          Suite 100
          Las Vegas NV 89144
          702.610.9094 Mobile
          702.382.4804 Office
          702.382.4805 Fax
          caustin@weidemiller.com | www.weidemiller.com

          This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
          applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient, you
          are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have received this
          communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy
          you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including any attachments) is
          not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to promote, recommend or market any tax-
          related matter addressed herein.


          From: Ron Green <rdg@randazza.com>
          Sent: Thursday, December 13, 2018 2:26 PM
          To: F. Christopher AusMn <causMn@weidemiller.com>
          Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc Randazza
          <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
          Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

          Chris:

          What’s the status on this? Are we moving forward?

          Ron Green
          Randazza Legal Group, PLLC
          Las Vegas, NV
          Sent from my iPhone

          On Dec 7, 2018, at 2:46 PM, F. Christopher AusMn <causMn@weidemiller.com> wrote:

                    Thanks Ron. I’ll conﬁrm with Switch and if they agree seek to set up a teleconference
                    for you and me with Epiq next week.
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 4 of 15

        for you and me with Epiq next week.

        Chris

        F. Christopher Austin
        Weide & Miller, Ltd.
        10655 Park Run Drive
        Suite 100
        Las Vegas NV 89144
        702.610.9094 Mobile
        702.382.4804 Office
        702.382.4805 Fax
        caustin@weidemiller.com | www.weidemiller.com

        This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from
        disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this
        communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or copying of
        this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by telephone
        (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have printed. Thank you. Pursuant to
        IRS Circular 230, any tax information or written tax advice contained herein (including any attachments) is not intended to be and can
        neither be used by any person for the purpose of avoiding tax penalties nor used to promote, recommend or market any tax-related
        matter addressed herein.


        From: Ron Green <rdg@randazza.com>
        Sent: Friday, December 07, 2018 2:44 PM
        To: F. Christopher AusMn <causMn@weidemiller.com>
        Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc
        Randazza <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
        Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

        Chris:

        It was a pleasure speaking with you today. To conﬁrm our conversaMon, my clients do
        not wish to pay for half of the proposed eDiscovery. However, if communicaMons with
        Epiq (or whichever provider we choose) are limited to you and me, then their concerns
        about unilateral communicaMons disappear and no liquidated damages provision would
        be necessary. They would prefer that you and I contact Epiq together. Finally, we would
        like some indicaMon regarding the keywords your client intends to propose, as well as
        some guideline regarding your client’s willingness to dismiss the case if it does not ﬁnd
        anything of interest in the eDiscovery.

        Thanks, and I’ll talk to you next week.
        ________________________________________________________
        Ronald D. Green* | Randazza Legal Group, PLLC
        2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
        Tel: 702-420-2001 | Email: rdg@randazza.com
        ________________________________________________________
        * Licensed to practice law in Nevada.


                  On Nov 13, 2018, at 3:20 PM, F. Christopher AusMn
                  <causMn@weidemiller.com> wrote:

                  Thanks

                  F. Christopher Austin
                  Weide & Miller, Ltd.
                  10655 Park Run Drive
                  Suite 100
                  Las Vegas NV 89144
                  702.610.9094 Mobile
                  702.382.4804 Office
                  702.382.4805 Fax
                  caustin@weidemiller.com | www.weidemiller.com

                  This communication is for its intended recipient only, and may contain information that is privileged, confidential
                  and exempt from disclosure under applicable law. If you are not the intended recipient or the employee or agent
                  responsible for delivering this communication to the intended recipient, you are hereby notified that any
                  unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 5 of 15

             unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
             received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply,
             delete it from your system, and destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular
             230, any tax information or written tax advice contained herein (including any attachments) is not intended to be
             and can neither be used by any person for the purpose of avoiding tax penalties nor used to promote,
             recommend or market any tax-related matter addressed herein.


             From: Ron Green <rdg@randazza.com>
             Sent: Tuesday, November 13, 2018 2:28 PM
             To: F. Christopher AusMn <causMn@weidemiller.com>
             Cc: Brianna Show <bshow@weidemiller.com>; Tennyson Fauver
             <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex Shepard
             <ajs@randazza.com>
             Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

             Well, it solves the issue for me. I will let you know shortly what my
             clients say.

             On Tue, Nov 13, 2018 at 2:14 PM F. Christopher AusMn
             <causMn@weidemiller.com> wrote:
                Okay. Then I’m hoping limiMng the communicaMons to you and me (in
                which I have no problem with you contacMng them even if I’m not
                available) will solve that issue.

                Thanks,
                Chris

                F. Christopher Austin
                Weide & Miller, Ltd.
                10655 Park Run Drive
                Suite 100
                Las Vegas NV 89144
                702.610.9094 Mobile
                702.382.4804 Office
                702.382.4805 Fax
                caustin@weidemiller.com | www.weidemiller.com

                This communication is for its intended recipient only, and may contain information that is privileged,
                confidential and exempt from disclosure under applicable law. If you are not the intended recipient or the
                employee or agent responsible for delivering this communication to the intended recipient, you are hereby
                notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly
                prohibited. If you have received this communication in error, please notify us immediately by telephone (702-
                382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have printed.
                Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including
                any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax
                penalties nor used to promote, recommend or market any tax-related matter addressed herein.


                From: Ron Green <rdg@randazza.com>
                Sent: Tuesday, November 13, 2018 2:07 PM
                To: F. Christopher AusMn <causMn@weidemiller.com>
                Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver
                <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex
                Shepard <ajs@randazza.com>
                Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report
                Importance: High

                I will send this proposal to my clients. However, as far as I know, my
                clients do not distrust Epiq. They simply do not want your client
                unilaterally communicaMng with Epiq.
                ________________________________________________________
                Ronald D. Green* | Randazza Legal Group, PLLC
                2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                Tel: 702-420-2001 | Email: rdg@randazza.com
                ________________________________________________________
                * Licensed to practice law in Nevada.


                          On Nov 13, 2018, at 2:03 PM, F. Christopher AusMn
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 6 of 15


                  On Nov 13, 2018, at 2:03 PM, F. Christopher AusMn
                  <causMn@weidemiller.com> wrote:

                  Ron:

                  If we are going to do informal discovery, it has to be
                  simple, yet fair and comprehensive, or we might as well
                  just do formal discovery. I’ve reviewed your October
                  23rdleher. It’s not bad, but it’s clear your client distrusts
                  Epiq. Here’s my thoughts:

                     1. Why don’t you idenMfy a reputable 3rd Party image
                        provider (ESI Provider) agreeable to your client.
                        Unless there is some red ﬂag, I suspect Switch will
                        agree. We sign the service agreement on behalf of
                        our clients and split the fee 50/50, paid through our
                        ﬁrms. If you want to amend the service agreement
                        (or I do), no problem. We negoMate the changes.

                     2. The ESI Provider images the hard drives and returns
                        them to your clients.

                     3. I send you keywords to be searched. We meet and
                        resolve any issues regarding them and jointly
                        submit them to the ESI Provider.

                     4. The ESI Provider runs the search and sends us all
                        the results. I’ll promptly let you know (likely within
                        a week) how long we expect it will take us to review
                        the results. If the results are clean, we let you know
                        and dismiss/sehle the case.

                     5. If we idenMfy mahers we believe evidence
                        misappropriaMon, I’ll tell you, and we discuss in the
                        context of sehlement discussions if you would like
                        (which would then include why we think they do).
                        If not, or if at any Mme either party feels discussions
                        are not progressing, we revert to the formal process
                        (serve discovery, etc.).

                  I see no reason for arMﬁcial deadlines, as we have a formal
                  scheduling order. My informal goal is to resolve this
                  before Christmas, so I sMll have Mme to go through formal
                  discovery if necessary. If you feel we are taking too long at
                  any point, you can jump into the formal process. Same for
                  us.

                  Give me a call to discuss when you have a moment.

                  Chris

                  F. Christopher Austin
                  Weide & Miller, Ltd.
                  10655 Park Run Drive
                  Suite 100
                  Las Vegas NV 89144
                  702.610.9094 Mobile
                  702.382.4804 Office
                  702.382.4805 Fax
                  caustin@weidemiller.com | www.weidemiller.com
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 7 of 15


                  This communication is for its intended recipient only, and may contain information that is
                  privileged, confidential and exempt from disclosure under applicable law. If you are not
                  the intended recipient or the employee or agent responsible for delivering this
                  communication to the intended recipient, you are hereby notified that any unauthorized
                  use, dissemination, distribution or copying of this communication is strictly prohibited. If
                  you have received this communication in error, please notify us immediately by telephone
                  (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy
                  you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or
                  written tax advice contained herein (including any attachments) is not intended to be and
                  can neither be used by any person for the purpose of avoiding tax penalties nor used to
                  promote, recommend or market any tax-related matter addressed herein.


                  From: F. Christopher AusMn
                  Sent: Tuesday, November 13, 2018 11:51 AM
                  To: 'Ron Green' <rdg@randazza.com>
                  Cc: Brianna Show <bshow@weidemiller.com>; Tenny
                  Fauver <tjf@randazza.com>; Marc Randazza
                  <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
                  Subject: RE: FCA-w-0822-SWITCH.30L - Interim Status
                  Report

                  Ron:

                  Fine. I’ll hold oﬀ on serving them. I was trying to be
                  agreeable. Apparently, I’ve been confused about the
                  service issue, and since my client asked me about the
                  status, my confusion prevailed. No one is trying to gain an
                  advantage here.

                  Chris

                  F. Christopher Austin
                  Weide & Miller, Ltd.
                  10655 Park Run Drive
                  Suite 100
                  Las Vegas NV 89144
                  702.610.9094 Mobile
                  702.382.4804 Office
                  702.382.4805 Fax
                  caustin@weidemiller.com | www.weidemiller.com

                  This communication is for its intended recipient only, and may contain information that is
                  privileged, confidential and exempt from disclosure under applicable law. If you are not
                  the intended recipient or the employee or agent responsible for delivering this
                  communication to the intended recipient, you are hereby notified that any unauthorized
                  use, dissemination, distribution or copying of this communication is strictly prohibited. If
                  you have received this communication in error, please notify us immediately by telephone
                  (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy
                  you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or
                  written tax advice contained herein (including any attachments) is not intended to be and
                  can neither be used by any person for the purpose of avoiding tax penalties nor used to
                  promote, recommend or market any tax-related matter addressed herein.


                  From: Ron Green <rdg@randazza.com>
                  Sent: Tuesday, November 13, 2018 11:42 AM
                  To: F. Christopher AusMn <causMn@weidemiller.com>
                  Cc: Brianna Show <bshow@weidemiller.com>; Tenny
                  Fauver <tjf@randazza.com>; Marc Randazza
                  <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
                  Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status
                  Report

                  Chris:

                  You did not learn that we did not receive the Requests for
                  ProducMon via email unMl “the other day.” We discussed
                  this in our Reply in Support of MoMon to Stay Discovery,
                  which was ﬁled in June. In August, Sam, Anne-Marie, you,
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 8 of 15


                  and I also discussed it at the early case conference, where
                  you acknowledged that we had not received them and
                  said that you would re-serve them aqer the conference.
                  However, you subsequently agreed not to serve them
                  again unMl we knew whether the case could be informally
                  resolved. This is all in wriMng. I am really growing
                  frustrated that this is sMll an issue. I agree with you that it
                  should not be; however, given that your client
                  misrepresented that we were “months late” responding to
                  discovery just last week, it concerns me that you guys
                  keep insisMng that you served discovery on us in March.

                  I am also unsure why you are serving the Requests for
                  ProducMon on us today if you want to resume talks
                  regarding eDiscovery. While you only agreed to hold oﬀ on
                  service unMl aqer the sehlement meeMng in Boston, the
                  purpose of the proposed informal eDiscovery was to
                  reduce liMgaMon costs to both parMes. Forcing us to
                  respond to Requests for ProducMon now would frustrate
                  that purpose. So, if you do serve Requests on us today, I
                  will have to talk to my clients regarding whether they
                  would sMll be interested in engaging in informal eDiscovery.
                  _________________________________________________
                  _______
                  Ronald D. Green* | Randazza Legal Group, PLLC
                  2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                  Tel: 702-420-2001 | Email: rdg@randazza.com
                  _________________________________________________
                  _______
                  * Licensed to practice law in Nevada.


                         On Nov 13, 2018, at 11:24 AM, F. Christopher
                         AusMn <causMn@weidemiller.com> wrote:

                         Ron:

                         I haven’t had a chance to discuss deadlines.
                         I’m happy to work with you. My primary goal
                         is to see if we cannot get the informal
                         discovery process back on line. I’ll follow-up
                         with you on that later today.

                         As to discovery service: UnMl I spoke with
                         you the other day, I did not know you had
                         not received them when we emailed them.
                         That is not an issue to bahle over, so I’ll serve
                         them again today, and we’ll count service
                         from today.

                         Chris

                         F. Christopher Austin
                         Weide & Miller, Ltd.
                         10655 Park Run Drive
                         Suite 100
                         Las Vegas NV 89144
                         702.610.9094 Mobile
                         702.382.4804 Office
                         702.382.4805 Fax
                         caustin@weidemiller.com | www.weidemiller.com

                         This communication is for its intended recipient only, and may contain
                         information that is privileged, confidential and exempt from disclosure
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 9 of 15


                      information that is privileged, confidential and exempt from disclosure
                      under applicable law. If you are not the intended recipient or the
                      employee or agent responsible for delivering this communication to
                      the intended recipient, you are hereby notified that any unauthorized
                      use, dissemination, distribution or copying of this communication is
                      strictly prohibited. If you have received this communication in error,
                      please notify us immediately by telephone (702-382-4804) or e-mail
                      reply, delete it from your system, and destroy any hard copy you may
                      have printed. Thank you. Pursuant to IRS Circular 230, any tax
                      information or written tax advice contained herein (including any
                      attachments) is not intended to be and can neither be used by any
                      person for the purpose of avoiding tax penalties nor used to promote,
                      recommend or market any tax-related matter addressed herein.


                      From: Ron Green <rdg@randazza.com>
                      Sent: Monday, November 12, 2018 3:17 PM
                      To: F. Christopher AusMn
                      <causMn@weidemiller.com>
                      Cc: Brianna Show
                      <bshow@weidemiller.com>; Tenny Fauver
                      <tjf@randazza.com>
                      Subject: Re: FCA-w-0822-SWITCH.30L -
                      Interim Status Report

                      Hey Chris. I’m following up to see if you had
                      discussed deadlines and logisMcs with Switch
                      yet.

                      AddiMonally, while I think we are on the same
                      page with regard to Switch’s Requests for
                      ProducMon, I wanted to be sure. We do not
                      consider the Requests to have been served
                      upon Defendants. The only Mme we have
                      been provided with a copy of them was in
                      regards to Switch’s OpposiMon to our MoMon
                      to Stay Discovery. At this point, I assume
                      you’re holding oﬀ on serving them unMl you
                      know whether your client wishes to pursue a
                      mutually agreeable eDiscovery framework or
                      just commence standard discovery.

                      While discovery deadlines were just
                      extended, the clock conMnues to Mck, and
                      we’d appreciate follow up regarding
                      eDiscovery as soon as possible.

                      Thanks a lot.
                      ______________________________________
                      __________________
                      Ronald D. Green* | Randazza Legal Group,
                      PLLC
                      2764 Lake Sahara Drive | Suite 109 | Las
                      Vegas, NV 89117
                      Tel: 702-420-2001 | Email: rdg@randazza.com
                      ______________________________________
                      __________________
                      * Licensed to practice law in Nevada.




                                On Nov 8, 2018, at 2:12 PM, F.
                                Christopher AusMn
                                <causMn@weidemiller.com>
                                wrote:
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 10 of 15


                           Ron:

                           No need to ﬁle a moMon for a
                           protecMve order. They
                           misunderstood the date of
                           service which was obtained
                           from me, because I did not
                           know you had not received the
                           discovery when we originally
                           propounded it. I have a
                           teleconference with them later
                           today to assess whether we will
                           be using a formal discovery
                           process going forward or
                           whether we can salvage the
                           informal process. I’ll then
                           follow-up with you to reach
                           agreement on deadlines and
                           logisMcs.

                           Chris

                           F. Christopher Austin
                           Weide & Miller, Ltd.
                           10655 Park Run Drive
                           Suite 100
                           Las Vegas NV 89144
                           702.610.9094 Mobile
                           702.382.4804 Office
                           702.382.4805 Fax
                           caustin@weidemiller.com |
                           www.weidemiller.com

                           This communication is for its intended recipient
                           only, and may contain information that is
                           privileged, confidential and exempt from
                           disclosure under applicable law. If you are not the
                           intended recipient or the employee or agent
                           responsible for delivering this communication to
                           the intended recipient, you are hereby notified
                           that any unauthorized use, dissemination,
                           distribution or copying of this communication is
                           strictly prohibited. If you have received this
                           communication in error, please notify us
                           immediately by telephone (702-382-4804) or e-
                           mail reply, delete it from your system, and
                           destroy any hard copy you may have printed.
                           Thank you. Pursuant to IRS Circular 230, any tax
                           information or written tax advice contained herein
                           (including any attachments) is not intended to be
                           and can neither be used by any person for the
                           purpose of avoiding tax penalties nor used to
                           promote, recommend or market any tax-related
                           matter addressed herein.


                           From: Ron Green
                           <rdg@randazza.com>
                           Sent: Thursday, November 08,
                           2018 1:37 PM
                           To: F. Christopher AusMn
                           <causMn@weidemiller.com>
                           Cc: Brianna Show
                           <bshow@weidemiller.com>;
                           Tenny Fauver
                           <tjf@randazza.com>
                           Subject: Re: FCA-w-0822-
                           SWITCH.30L - Interim Status
                           Report
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 11 of 15

                           Report

                           I think the only remaining issue
                           is your client’s false insistence
                           that we did not Mmely respond
                           to wrihen discovery and that
                           they’re expecMng a response by
                           November 19. Are they backing
                           oﬀ of that, or do I need to ﬁle
                           for a protecMve order? I’m really
                           hoping it’s the former.
                           ___________________________
                           ___________________________
                           __
                           Ronald D. Green* | Randazza
                           Legal Group, PLLC
                           2764 Lake Sahara Drive | Suite
                           109 | Las Vegas, NV 89117
                           Tel: 702-420-2001 | Email:
                           rdg@randazza.com
                           ___________________________
                           ___________________________
                           __
                           * Licensed to practice law in
                           Nevada.




                                 On Nov 7, 2018, at
                                 4:35 PM, F.
                                 Christopher AusMn
                                 <causMn@weidemi
                                 ller.com> wrote:

                                 Thank you. We
                                 will ﬁle.

                                 F. Christopher
                                 Austin
                                 Weide &
                                 Miller, Ltd.
                                 10655 Park Run Drive
                                 Suite 100
                                 Las Vegas NV 89144
                                 702.610.9094 Mobile
                                 702.382.4804 Office
                                 702.382.4805 Fax
                                 caustin@weidemiller.co
                                 m|
                                 www.weidemiller.com

                                 This communication is for its
                                 intended recipient only, and
                                 may contain information that
                                 is privileged, confidential and
                                 exempt from disclosure
                                 under applicable law. If you
                                 are not the intended recipient
                                 or the employee or agent
                                 responsible for delivering this
                                 communication to the
                                 intended recipient, you are
                                 hereby notified that any
                                 unauthorized use,
                                 dissemination, distribution or
                                 copying of this
                                 communication is strictly
                                 prohibited. If you have
                                 received this communication
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 12 of 15

                               received this communication
                               in error, please notify us
                               immediately by telephone
                               (702-382-4804) or e-mail
                               reply, delete it from your
                               system, and destroy any
                               hard copy you may have
                               printed. Thank you. Pursuant
                               to IRS Circular 230, any tax
                               information or written tax
                               advice contained herein
                               (including any attachments)
                               is not intended to be and can
                               neither be used by any
                               person for the purpose of
                               avoiding tax penalties nor
                               used to promote,
                               recommend or market any
                               tax-related matter addressed
                               herein.


                               From: Ron Green
                               <rdg@randazza.co
                               m>
                               Sent: Wednesday,
                               November 07,
                               2018 4:33 PM
                               To: F. Christopher
                               AusMn
                               <causMn@weidemi
                               ller.com>
                               Cc: Brianna Show
                               <bshow@weidemil
                               ler.com>; Tenny
                               Fauver
                               <tjf@randazza.co
                               m>
                               Subject: Re: FCA-
                               w-0822-
                               SWITCH.30L -
                               Interim Status
                               Report

                               Just a few small
                               revisions/correcMo
                               ns. If this is okay
                               with you, you can
                               aﬃx my e-
                               signature and ﬁle.
                               ________________
                               ________________
                               ________________
                               ________
                               Ronald D. Green* |
                               Randazza Legal
                               Group, PLLC
                               2764 Lake Sahara
                               Drive | Suite 109 |
                               Las Vegas, NV
                               89117
                               Tel: 702-420-2001 |
                               Email:
                               rdg@randazza.com
                               ________________
                               ________________
                               ________________
                               ________
                               * Licensed to
                               practice law in
                               Nevada.
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 13 of 15

                                  Nevada.




                                       On
                                       Nov
                                       7,
                                       2018,
                                       at
                                       4:28
                                       PM, F.
                                       Christ
                                       opher
                                       AusM
                                       n
                                       <caus
                                       Mn@
                                       weide
                                       miller.
                                       com>
                                       wrote
                                       :

                                       <FCA-
                                       w-
                                       0822-
                                       SWIT
                                       CH.30
                                       L-
                                       Interi
                                       m
                                       Status
                                       Repor
                                       t.docx
                                       >




             --
             ________________________________________________________
             Ronald
             Ronald D.D. Green*
                         Green* | Randazza
                                   Randazza Legal
                                               Legal Group,
                                                     Group, PLLC
                                                             PLLC
             2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
             Tel: 702-420-2001 | Email: rdg@randazza.com
             ________________________________________________________
             * Licensed to practice law in Nevada.
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 14 of 15
Case 2:17-cv-02651-GMN-EJY Document 53-20 Filed 09/24/19 Page 15 of 15
